Citation Nr: 0738876	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has reported that he was a member of the 325th 
Air Supply Squadron, stationed in Vietnam in 1968 and 1969 on 
the Air Force Base at Tan Son Nhut.  He filed a claim for 
service connection for PTSD in August 2004.  Although an 
October 2004 VA examination confirmed his PTSD diagnosis, 
indicating that his condition was chronic and severe, a 
January 2005 rating decision denied the veteran's claim due 
to the lack of a verified stressor.  That decision was upheld 
in a May 2005 statement of the case (SOC).

According to the veteran, his first alleged stressor occurred 
when members of his unit were on a sweep.  Their group 
encountered enemy personnel and proceeded to fire upon them.  
The veteran later saw the remains of one of the individuals 
fired upon, and he stated that he had never seen anything 
like that.  The veteran also reported an experience while at 
the mortuary.  In his October 2004 statement, the veteran 
noted that while with a friend of his, J.B., who worked at 
the mortuary, he saw the bloated body of a friend who had 
been killed in combat.  In another instance, the veteran 
claimed that he was fired upon in Saigon, on Tudo Street, 
approximately 3 months after he arrived in Vietnam.  He 
stated that the bullets missed him, but that they hit an 
American soldier in the face.  The veteran also noted in his 
April 2005 notice of disagreement (NOD) that his unit was 
under nightly mortar fire, and that his refueling truck was 
targeted daily.
The Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case by case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  In determining whether 
the veteran participated in combat, the veteran's oral and 
written testimony will be weighed together with the other 
evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat 
or which provides corroboration of his claimed stressors.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  

However, there is also no evidence in the record to show that 
the RO has submitted a request for information to the U.S. 
Armed Forces Service Center for Research of Unit Records 
(USASCRUR) (now renamed U.S. Army and Joint Services Records 
Research Center (JSRRC)), in order to attempt to verify the 
veteran's claimed stressors.  For at least one claimed 
stressor event, the veteran has supplied an approximate date 
and a specific location.  In another, the veteran provided 
the identity of another member of his unit who was present at 
the time of an alleged stressor event.  He has also stated 
that his unit was under constant mortar and sniper fire while 
in Vietnam.  Finally, in his notice of disagreement, the 
veteran has stated that while he has had a difficult time 
remembering many details, he can give approximate dates and 
times of the claimed stressor events.  Thus, the RO should 
provide the veteran with an opportunity to submit a more 
detailed stressor statement, should obtain the veteran's 
service personnel records, and attempt to obtain verification 
of the claimed stressors. 

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to 
comment specifically about any and all 
stressful events that happened during his 
active military service.  Specifically 
inform him that this statement must 
include detailed information regarding 
the alleged stressors to include date, 
time, location, people involved, and 
unit(s) involved.  The veteran should 
endeavor to identify the precise date of 
the stressful event(s) within a sixty day 
window.  

2.  Contact the National Personnel 
Records Center (NPRC) and, if necessary, 
other appropriate sources of service 
department records, and request the 
veteran's complete service personnel 
records, including records of TDY 
assignments.

3.  Request that the JSRRC provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide JSRRC with 
a description of his claimed stressors.  
Provide JSRRC with copies of any lay 
statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If 
unable to provide such information, 
they should be asked to identify the 
agency or department that could provide 
such information and the AMC should 
conduct follow-up inquiries 
accordingly.

4.  Once a reply has been received from 
JSRRC, the AMC should again review the 
record, and undertake any additionally 
indicated action, to include a VA 
examination, if deemed necessary.

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


